DETAILED ACTION
1.	The amendment of June 1, 2021 has been entered into the record.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1, 5-10, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a test structure for use in metrology measurements of a sample pattern formed by periodicity of unit cells ‘wherein the auxiliary features of the auxiliary pattern are configured and arranged with respect to the main pattern such that data indicative of optical response from the test structure satisfies a condition of symmetry around a measurement plane being parallel to the symmetry plane of the main pattern, if and when at least one parameter of the main pattern being controlled is maintained within the test structure, and does not satisfy said condition of symmetry around said measurement plane if and when said at least one parameter varies within the test structure,’ in combination with the rest of the limitations of claim 1.  Claims 5-7 and 13 are allowed at least by virtue of their dependency from claim 1.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a test structure for use in metrology measurements of a sample pattern formed by periodicity of unit cells ‘wherein the test pattern comprises the main pattern comprising at least one unit cell, the unit cell comprising three lines with two respective spacings between them, and the auxiliary pattern associated with the at least one unit cell and comprising two vias claim 8.  Claim 9 is allowed at least by virtue of its dependency from claim 8.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a test structure for use in metrology measurements of a sample pattern formed by periodicity of unit cells ‘wherein the test pattern comprises the main pattern comprising at least one pair of locally adjacent unit cell, the unit cell comprising two spaced lines, and the auxiliary pattern associated with one unit cell of the pair and comprising two vias located in and extending across said two spacings, respectively, thereby enabling control of widths of the spacings, by optical measurements using a measurement plane parallel to the symmetry plane of the main pattern which is perpendicular to the pattern axis,’ in combination with the rest of the limitations of claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886